TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-11-00542-CV


In re Jennifer A. Tharp




ORIGINAL PROCEEDING FROM COMAL COUNTY


O R D E R
PER CURIAM
		Relator Jennifer A. Tharp, the District Attorney of Comal County, has filed a
petition for writ of mandamus and an application for temporary stay pending disposition of her
mandamus petition.  Relator seeks relief from an order of the district court that permits Real Party
in Interest Lakisha Deshon Wilson, whom the record reflects is currently in jail pending trial on
criminal charges, to make bail by depositing into the court's registry ten percent of the bail bond
amount set by the court.  We grant the request for temporary relief to the extent of staying, pending
further orders of this Court, the district court's order authorizing the real party in interest to make
bail with a ten-percent cash deposit.  We request that the real party in interest file a response to the
mandamus petition not later than September 12, 2011.  The real party in interest may also address,
in either her mandamus response or a separate, earlier filing, the advisability of our continuing the
temporary relief pending our resolution of the mandamus petition.
		It is ordered August 31, 2011.

Before Justices Puryear, Pemberton and Henson